Citation Nr: 0628703	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-23 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for claimed 
fibromyalgia, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed disorder 
manifested by rectal bleeding, to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a claimed right 
ankle and foot disorder.

4.  Entitlement to service connection for claimed sinusitis.  

5.  Entitlement to service connection for claimed hives and 
urinary, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for claimed residuals 
of a heat rash, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for a claimed 
disability manifested by upper extremity numbness, claimed as 
carpal tunnel syndrome.  

8.  Entitlement to service connection for claimed hepatitis.  

9.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected vascular headaches.  

10.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected gastroesophageal reflux 
disease (GERD).  

11.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected sleep apnea, status post 
uvulectomy.  

12.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected recurrent lumbar strain 
with degenerative disc disease at L5-S1 and history of 
radicular symptoms including right hip pain and paresthesia.  

13.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected residuals of a left knee 
injury, status post arthroscopy, with patellar femoral 
syndrome and chondromalacia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1983 
to July 1996, including in the Southwest Asia theater of 
operations from September 1990 to April 1991, and from March 
1993 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in June 1998.  

The Board remanded this case in April 1999.  The case was 
only recently returned to the Board.  

In January 2006, additional VA medical records covering the 
period from February 1997 to January 2006 were received into 
the record.  Those records are duplicates of records already 
on file and previously considered by the RO.  

In February 2006, the veteran submitted service and VA 
medical records for the period from December 1995 to October 
2002.  Those records are also duplicative of records 
previously considered by the RO.  

In April 2006 and June 2006, the veteran submitted additional 
VA and private medical records to VA.  He accompanied the 
submissions with a waiver of any right to have the records 
considered by the RO in the first instance.  

The issues identified as numbers 1, 2, 3, 9 and 10 will be 
addressed hereinbelow.  The remaining issues are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from September 1990 to April 1991, and from March 
1993 to August 1993.  

2.  The currently demonstrated fibromyalgia is shown as 
likely as not to be the result of disease suffered during 
service.  

3.  The veteran experienced rectal bleeding in and since 
service which has not been definitively attributed to a known 
clinical diagnosis.  

4.  The currently demonstrated right ankle and foot pain is 
shown as likely as not to be the result of injury suffered 
during service.  

5.  The service-connected headaches are partially migrainous 
in nature; the service-connected headaches are shown to be 
productive of a disability picture that more nearly 
approximates that of characteristic prostrating attacks 
occurring on average once a month over last several months.  

6.  The service-connected GERD is shown to be productive of a 
disability picture that more nearly approximates that of 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, and productive of considerable impairment 
of health.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by fibromyalgia is 
due to a disease that was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by rectal bleeding is due is due to an 
undiagnosed illness that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103(a), 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
right ankle and foot disability manifested by pain is due to 
an injury that was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The criteria for the assignment of an initial 30 percent 
evaluation for the service-connected vascular headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8100 
(2005).  

5.  The criteria for the assignment of an initial 30 percent 
evaluation for the service-connected GERD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.114 including Diagnostic Code 7346 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a July 2003 correspondence.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that he has 
attended several examinations in connection with this appeal.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

Here, the veteran did not receive any VCAA notice prior to 
the January 1997 rating decision.  As to the service 
connection issues, given the disposition of those claims 
below, any defect in not providing VCAA notice to him prior 
to the advent of VCAA is harmless.

With respect to the claims for higher initial ratings, the 
Board points out that the rating decision, statement of the 
case, and supplemental statements of the case on file 
collectively informed him of the criteria for establishing 
higher ratings for the disorders at issue.  Once VCAA was 
enacted into law, he was provided with 38 U.S.C.A. § 5103(a) 
notice.  

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) the court held that in claims for service 
connection, the notice provided to the claimant under 
38 U.S.C.A. § 5103(a) is to include notice as to the 
"downstream" elements of the claim, namely the proper 
disability ratings or effective dates assignable in the event 
the claims are successful.  

The Court also held, however, that where the claim has 
actually been substantiated by a grant of service connection, 
38 U.S.C.A. § 5103(a) notice is no longer required as to the 
"downstream" elements.  Instead, the notice provisions of 
38 U.S.C.A. § 7105 and § 5103A are for application.  

The claims with respect to headaches and GERD were 
substantiated when service connection was granted in January 
1997, and the veteran has received appropriate notice in 
accordance with 38 U.S.C.A. §§ 7105 and 5103A.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the veteran with full VCAA notice prior to the 
January 1997 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Nor has the veteran alleged or shown 
prejudice from any error in the timing or content of the VCAA 
notice.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  


I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  The statute added 38 U.S.C.A. § 1117, which 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

VA implemented the Persian Gulf War Veterans' Act by adding 
38 C.F.R. § 3.317.  Originally, 38 C.F.R. § 3.317 limited the 
presumptive period during which a veteran had to experience 
manifestations of a chronic disability to two years after the 
date he last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In November 2001, 
VA extended the period to December 2006.  On October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  

The statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments as more favorable to the veteran than the previous 
version of the statute.  As the amended version of 38 
U.S.C.A. § 1117 consequently does not produce a genuinely 
retroactive effect on the veteran's claim, it must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The same is true with respect to amended 
38 C.F.R. § 3.317, the implementing regulation for 
38 U.S.C.A. § 1117.  

The implementing regulation, 38 C.F.R. § 3.317, currently 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness;  (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome;  (2) Fibromyalgia;  (3) 
Irritable bowel syndrome; or  (4) Any other illness that the 
Secretary determines meets certain criteria for a medically 
unexplained chronic multisymptom illness; or  (C) Any 
diagnosed illness that the Secretary determines in 
appropriate regulations warrants a presumption of service-
connection.  A medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue  (2) Signs or 
symptoms involving skin  (3) Headache  (4) Muscle pain  (5) 
Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  38 C.F.R. § 3.317(b)  


A.  Fibromyalgia

The service medical records show that the veteran was treated 
for polyarthralgias and paresthesias in 1995, which were 
attributed to fibromyalgia.  A Persian Gulf War protocol 
examination also resulted in a diagnosis of fibromyalgia, and 
he was placed on a profile for the disorder in December 1995. 

At a January 1996 Medical Evaluation Board (MEB), the veteran 
was diagnosed with fibromyalgia based on a rheumatology 
clinic consultation.  
 
VA treatment records for December 1996 to April 2006 document 
that he was referred for a consultation in January 1997 based 
on a provisional diagnosis of fibromyalgia in light of 
reported polycentric arthralgias in several joints.  

By January 2002 the records show he carried a confirmed 
diagnosis of fibromyalgia.  He was placed on medication for 
the disorder.  

An October 1996 VA examiner documented complaints including 
bilateral shoulder pain, and noted that the veteran's 
rheumatoid factor was negative.  

At his June 1998 hearing before the undersigned, the veteran 
explained that he experienced shoulder pain, as well as 
cramps in his arms and legs, while in service.  

At a September 2002 VA examination, the veteran reported that 
since returning from the Persian Gulf, he had experienced 
chronic aches and pains.  The examiner noted that extensive 
testing had not revealed any underlying inflammatory disease, 
and that the veteran had instead been diagnosed with 
fibromyalgia syndrome.  

Physical examination disclosed multiple tender points on the 
body consistent with fibromyalgia.  The examiner diagnosed 
fibromyalgia syndrome, and concluded that it was more likely 
than not that the veteran's symptoms were induced or 
exacerbated by service.  

The veteran attended a VA examination in May 2004, at which 
time he reported muscle and joint aches, as well as 
generalized body pains since his service in the Persian Gulf.  
The examiner diagnosed fibromyalgia.  

As indicated, the service medical records clearly document 
treatment for fibromyalgia.  

The post service medical evidence documents continued 
treatment for fibromyalgia since shortly following his 
discharge from service.  

The September 2002 VA examiner offered an opinion supportive 
of the veteran's claim, and there is no contrary medical 
opinion on file.  

Given the above, the Board finds that the preponderance of 
the evidence supports the claim.  

Service connection for fibromyalgia therefore is warranted in 
this case.  


B.  Disability manifested by rectal bleeding

The service medical records show that in February 1992, the 
veteran reported abdominal pain and rectal bleeding since 
returning from Saudi Arabia.  He had no external lesions, but 
was diagnosed with probable internal hemorrhoids by history 
and rule out fissure.  

In 1993 he was diagnosed with probable fissure, and given 
Metamucil with good results; no fissure was present to 
physical examination.  

A March 1995 colonoscopy was negative for any abnormalities.  
A subsequent Persian Gulf War protocol examination indicated 
that the veteran had an anal fissure.  

VA treatment records for December 1996 to April 2006 show 
that in 1997, he was evaluated to rule out ulcerative 
colitis, and possibly inflammatory bowel disease; the 
prompting symptoms included rectal bleeding with heme 
positive stool.  

A sigmoidoscopy in May 1997 was normal, except for 
nonbleeding aphthae in the rectum; a biopsy revealed aphthous 
ulcers with chronic and slight acute inflammation, with large 
lymphoid aggregates.  

The treatment records show that in July 1998, he was noted to 
have a rectal fissure at the 6 o'clock position, although 
subsequent examinations were negative for the presence of any 
fissure or other lesions.  In 1999 he was noted to have 
recurrent rectal bleeding and tenesmus of unknown etiology.  
An endoscopy in January 2001 showed a normal duodenum.

The report of an October 1996 VA examination includes a 
diagnosis of blood in the stool, and an anal fissure; the 
report indicates that the diagnoses were not based on 
physical examination of the veteran.  

At his June 1998 hearing, the veteran reported that he was 
diagnosed with a fissure in service, and now experienced 
blood in his stools.  He noted that other diagnoses offered 
to explain his symptoms included hemorrhoids and rectal 
ulcers.  

Private medical records for May 1999 to February 2006 note a 
history of diverticulitis and irritable bowel syndrome.  

At his September 2002 VA examination, the veteran reported 
experiencing bright red blood per rectum, without a major 
recurrence since 1994.  The examiner noted that the veteran 
had not been diagnosed with inflammatory bowel disease.  

Physical examination was negative for pertinent 
abnormalities.  The examiner diagnosed bright red blood per 
rectum secondary to aphthous ulcers; he again noted there was 
no established diagnosis of inflammatory bowel disease.  

At a May 2004 VA examination, the veteran reported a 14-year 
history of rectal bleeding, and indicated that he had been 
diagnosed with anal fissures and irritable bowel syndrome.  

Physical examination disclosed the absence of anal fissures 
or of blood on the examiner's glove.  The examiner diagnosed 
recurrent anal bleeding without fissures; he suggested the 
veteran might have irritable bowel syndrome.  

As indicated, the service medical records document rectal 
bleeding in service.  While the bleeding was at one point 
attributed to a fissure, an anal fissure was not demonstrated 
on any examination in service.  

The post-service medical records document persistent 
complaints of rectal bleeding, with heme positive stool.  
While the rectal bleeding was usually noted to have no 
identifiable cause, at times the bleeding was attributed to 
an anal fissure (purportedly demonstrated in July 1998, but 
not at any point before or since), diverticulitis, and 
bleeding rectal aphthous ulcers.  

Notably, however, no one diagnosis has been offered on a 
consistent basis.  The Board also points out that the only 
time the aphthous ulcers were directly observed, they were 
not bleeding.  

The May 2004 examiner and a private physician have both 
suggested that the veteran's rectal bleeding might be due to 
irritable bowel syndrome.  
 
In short, neither his examining nor his treating physicians 
have offered a definitive diagnosis to account for the 
demonstrated rectal bleeding.  The Board points out that to 
the extent the bleeding may be due to irritable bowel 
syndrome, that disorder is specifically recognized by VA as a 
"qualifying chronic disability" for the purpose of service 
connection on the basis of an undiagnosed illness.  

In sum, the veteran has medical evidence of a qualifying 
chronic disability which became manifest during active 
service.  

The Board consequently finds that service connection for a 
disorder manifested by rectal bleeding is warranted as due to 
an undiagnosed illness resulting from service in the 
Southwest Asia theater of operation.  


C.  Right foot and ankle disorder

The service medical records show that in October 1989, the 
veteran complained of a two-week history of right foot pain 
following an injury; he was diagnosed with a strain.  

At his January 1996 MEB, the veteran reported experiencing 
morning pain in his right foot, as well as a bruised 
appearance in the extremity.  

The report of the veteran's examination for discharge records 
complaints of foot trouble, and documents decreased range of 
ankle motion.  

VA treatment records for December 1996 to April 2006 document 
treatment for right heel pain and plantar fasciitis.  X-ray 
studies of the ankle and foot were negative for 
abnormalities, and electrodiagnostic studies ruled out tarsal 
tunnel syndrome.  

At an October 1996 VA examination, the veteran exhibited 
decreased range of right ankle motion.  X-ray studies of the 
right foot and ankle were negative.  The examiner diagnosed 
right ankle pain of uncertain cause.  

At his June 1998 hearing, the veteran testified that his 
ankle and foot problems were actually one disorder.  He 
testified that he injured his feet in service when marching, 
and continued to experience foot pain.  

At a January 2000 VA examination, the veteran reported 
experiencing right ankle symptoms that began in service.  
Abnormal findings for the ankle were present on physical 
examination, and the examiner diagnosed right ankle pain of 
undetermined etiology.  

At an October 2002 VA examination, the examiner noted that 
the veteran had a history of a right ankle injury in service 
without fracture.  He noted that the veteran had experienced 
chronic intermittent strain in the ankle.  

X-ray studies of the ankle were negative.  The examiner 
diagnosed chronic intermittent right ankle strain.  

The veteran was examined by VA in January 2004.  He reported 
experiencing pain in his right ankle and foot after 
participating in marches while in service.  He reported that 
he continued to experience right foot symptoms after service.  

Physical examination showed some pronation in the right foot, 
with some discoloration of the plantar surface.  X-ray 
studies of the right ankle and foot were negative for any 
identified abnormalities.  

The examiner concluded that there were no significant 
objective findings to establish a definite diagnosis and that 
he could not say that the right ankle and foot disorder was 
at least as likely as not related to the foot injury in 
service, or to any other incident in service.  He recommended 
further diagnostic studies.  

At a May 2004 VA examination, the veteran reported first 
experiencing right foot and ankle pain while hiking in 
service, with continued pain throughout service.  He 
indicated that he re-injured the ankle during physical 
training in 1991.  

Physical examination was negative for abnormalities, other 
than pain to palpation at the insertion of the plantar 
fascia; there was pain to palpation of the right ankle.  The 
examiner diagnosed plantar fasciitis; and chronic ankle pain 
secondary to chronic ankle sprains.  

The examiner concluded that it was "not very likely" that 
the heel pain was related to the service injury, but that it 
was likely that the ankle pain was related to service trauma.  

At a June 2004 VA examination of the veteran, the examiner 
diagnosed right plantar fasciitis and foot strain; and 
history of ankle sprains and residual pain.  

The service medical records document treatment for a right 
foot strain following an injury, and show complaints of foot 
problems and evidence of ankle trouble at his discharge 
examination.  

Following service, the veteran continued to report right 
foot/ankle pain, which has been attributed to, inter alia, 
foot strain, plantar fasciitis and chronic ankle strain.   

The January 2004 examiner, while explaining that he could not 
say that the claimed disorder was at least as likely as not 
related to foot injury in service or another incident in 
service, recommended further diagnostic studies of the 
affected joints.   

Following those studies, and after additional examination of 
the veteran, the May 2004 examiner concluded that it was 
likely the ankle condition was related to service trauma.  

He also concluded that it was "not very likely" that the 
heel pain was related to service injury, but the Board points 
out that the opinion leaves open the possibility that there 
is at least a 50 percent chance that the foot problems are 
etiologically related to service.  

The instant claim has been developed as one for a right foot 
and ankle disorder.  Given the favorable medical opinion in 
May 2004 as to the ankle pain, and in light of the service 
medical records showing a common source for the foot and 
ankle problems, and as the May 2004 medical opinion is, at 
best, equivocal as to whether the foot pain is related to the 
service trauma also responsible for the ankle pain, the Board 
finds that the evidence is in equipoise.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection for a right 
foot and ankle disability manifested by pain is warranted in 
this case.  


II.  Initial compensable evaluations

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected vascular headaches and GERD.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  


A.  Headaches

Factual background

The service medical records document a diagnosis of vascular 
headaches. 

VA treatment records for December 1996 to April 2006 document 
complaints of headaches occurring up to five times in a week; 
although by 2005 he reported that the headaches had 
diminished in frequency.  

The headaches were described by treating physicians as muscle 
contraction headaches admixed with migraines.  The headaches 
varied in strength, and were largely refractory to 
medication.  

The treatment records show he lost his job at the U.S. Postal 
Service in 1999, but that he soon found employment as a 
network manager.  He also attended school while working.  

In an April 1997 statement, the veteran reported experiencing 
headaches up to three times each week.  In an August 1997 
statement, he indicated that the headaches could last up to 
five days, and tended to disturb his concentration.  

At his June 1998 hearing, the veteran testified that his 
headaches varied in frequency and severity, and could last 
three days to a week.  He explained that he was largely 
unable to use medications to control the headaches.  

At a September 2002 VA examination, he reported experiencing 
almost daily headaches, with occasional visual changes.  He 
explained that he experienced a very bad headache up to 20 
times in a month, and treated the headaches with over the 
counter medications and prescription Tylenol.  

The veteran explained that his severe headaches typically 
occurred during work, but that he could continue working 
after taking an aspirin.  

He noted that he had left work early several times, and 
missed work altogether up to five times, in 2002 on account 
of headaches.  He explained that he had worked for the prior 
three years as a network controller.  

The examiner diagnosed chronic intermittent headaches, likely 
vascular/migrainous in origin.  He noted the possibility that 
psychological factors were contributing to the veteran's 
complaints.  

In a November 2002 statement, a VA physician indicated that 
the veteran had migraine headaches.  

At a May 2004 VA neurological examination, the veteran 
reported that his headaches varied in nature and location, 
and that he now experienced headaches only two or three times 
each week.  He indicated that a headache could last all day.  
The examiner diagnosed migraine headaches.  

At a June 2004 VA orthopedic examination, the veteran 
reported that he missed work mostly on account of headaches 
and his back disorder.  

At a July 2004 VA psychiatric examination, the veteran 
reported missing "quite a few days" of time from work over 
the prior year because of migraine headaches and back aches.  




Analysis

The RO evaluated the veteran's vascular headaches as 0 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under that code, a 50 percent evaluation is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

A 30 percent evaluation is appropriate for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

A noncompensable rating is assigned for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The evidence of record shows that the veteran's headache 
disorder is manifested by migrainous headaches occurring 
several times per month, and daily headaches of a less severe 
nature.  

Given the frequency and nature of the veteran's headaches, 
the Board finds that the evidence supports assignment of a 30 
percent evaluation for his headache disorder.  

The Board concludes, however, that an evaluation in excess of 
30 percent is not warranted.  

In this regard the Board notes that while the veteran reports 
experiencing severe headaches several times each month, he 
notably has not described the headaches as particularly 
prostrating in nature.  Nor is there evidence suggesting that 
the headaches produce severe economic inadaptability.  

To the contrary, despite reportedly experiencing severe 
headaches up to 20 times per month, frequently at work, the 
record shows he has remained employed on a fairly constant 
basis since service, and reports missing only several days 
each year of work on account of his headaches.  

The veteran's steady employment, and his apparent ability to 
usually work through his headaches, is not consistent with 
prostrating attacks of headaches productive of severe 
economic inadaptability.  

Accordingly, the Board finds that a 30 percent evaluation, 
but not more, is warranted for the veteran's headaches.  
38 U.S.C.A. § 5107.  

The Board has reviewed the evidence of record, and finds that 
the vascular headache disorder has met the criteria for a 30 
percent evaluation, but not more, for the entire period from 
August 1, 1996.  Fenderson, supra.  


B.  GERD

Factual background

The service medical records show treatment for GERD.  

VA treatment records for December 1996 to April 2006 document 
complaints of nausea, chest tightness, epigastric pain, and 
occasional trouble swallowing.  He denied vomiting, weight 
loss, odynophagia, or melena.  He did not have anemia when 
tested.  An endoscopy in May 1997 revealed Barrett's 
esophagus, esophagitis, and a large hiatal hernia.  A June 
2004 barium study of the esophagus revealed a hiatal hernia, 
but no evidence of gastroesophageal reflux.  

The records document a steady pattern of weight gain through 
the years, with his weight eventually stabilizing at between 
210 and 220 pounds; his nutritionist in November 2005 
described him as obese, and 32 pounds above his ideal body 
weight.  The records show he was urged repeatedly to lose 
weight.  

On VA examination in October 1996, he weighed 192 pounds.  
Physical examination was negative for pertinent 
abnormalities.  The examiner diagnosed GERD.  

At his June 1998 hearing, the veteran testified that he 
experienced a burning in his throat when not using medication 
for his GERD.  He also experienced left arm and chest pain.  

Private medical records for May 1999 to February 2006 show 
that his weight increased through the years.  He was 
consistently described as well nourished.  

At a September 2002 VA examination, the veteran reported 
symptoms of dyspepsia.  The examiner noted that workups of 
reported symptoms had revealed a hiatal hernia and reflux 
esophagitis.  The veteran denied any melena or hematemesis.  
Physical examination was negative for any pertinent 
abnormalities.  
 
At a May 2004 VA examination, the veteran reported 
experiencing recurrent heartburn, regurgitation, chest 
tightness, dysphagia, and hematemesis.  He also reported a 
15-pound weight loss over the prior year.  

Physical examination showed he was well developed and 
overweight, with a current weight of 217 pounds.  The 
examiner diagnosed GERD.  


Analysis

The RO evaluated the veteran's GERD as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, for 
hiatal hernia.  Under that code, a 10 percent evaluation is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  

A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, pertaining to the definition of weight 
loss, were revised.  

Prior to that date, the regulation provided that weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  38 C.F.R. § 4.112 
(2000).  

On and after July 2, 2001, 38 C.F.R. § 4.112 provides that 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  38 C.F.R. 
§ 4.112 (2005).  

The Board also notes that the veteran has several non-service 
connected disorders of his upper digestive tract, such as 
Barrett's esophagus and hiatal hernia.  Given the absence of 
a medical opinion distinguishing the manifestations of the 
service-connected GERD from those of any nonservice-connected 
disorder, the Board, in addressing the proper evaluation 
assignable for the GERD, will consider all of the veteran's 
pertinent gastrointestinal symptoms as if they are a part of 
the veteran's service-connected disorder.  See Mittleider v. 
West, 11 Vet. App 181 (1998).  

A review of the record discloses that the veteran reports 
epigastric pain, heartburn, dysphagia, and left arm and chest 
pain.  Under the circumstances, given the evidence showing 
that his symptoms are persistent, the Board finds that the 
above evidence is consistent with the criteria for a 30 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7346.  

However, the Board also concludes that the evidence on file 
does not support assignment of an evaluation in excess of 30 
percent for the veteran's disability.  

In this regard, the pertinent diagnostic criteria require 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia.  Or, alternatively, other 
symptom combinations productive of severe impairment of 
health.  

Only at his most recent examination did the veteran report 
experiencing regurgitation or hematemesis, after years of 
denying those symptoms.  Notably, however, there remains no 
evidence of melena, and, more importantly, testing has shown 
he does not have anemia.  Nor does he have any material 
weight loss.  

The Board notes in this regard that while he recently 
reported losing 15 pounds, he lost this weight after an 
eight-year pattern of weight gain and repeated instructions 
to lose weight.  The Board also points out that he still 
weighs well more than his ideal body weight, and is 
considered obese.  

The records do not suggest that any weight loss is 
attributable to anything other than deliberate and 
recommended dieting.  He remains well above his baseline 
weight.  

As to whether other symptom combinations have produced severe 
impairment of health, the record shows he has consistently 
been described as well-developed, and none of his treating or 
examining physicians has suggested that his health has been 
significantly, let alone severely, impaired by his GERD.  

In short, while he now reports vomiting and hematemesis, and 
experiences epigastric pain, there is no evidence of material 
weight loss, melena, or anemia, or of severe impairment of 
health associated with GERD.  

Accordingly, there is no basis in the record for assignment 
of a disability evaluation in excess of 30 percent for GERD 
under the provisions of Diagnostic Code 7346.  

The Board additionally notes that as there is no evidence of 
gastritis, the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7307 are not for application.

The Board lastly notes that as the veteran has not undergone 
a gastrectomy, vagotomy, or gastroenterostomy, the provisions 
of 38 C.F.R. § 4.114, Diagnostic Codes 7308 or 7348 (2005) 
are not for application.  

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's GERD most 
nearly approximates the criteria for a 30 percent evaluation, 
but no more, under Diagnostic Code 7346.The Board has 
reviewed the evidence on file and concludes that the evidence 
supports assignment of a 30 percent evaluation, but not more, 
for the entire period since August 1, 1996.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  



ORDER

Service connection for fibromyalgia as due to an undiagnosed 
illness is granted.  

Service connection for a disability manifested by rectal 
bleeding as due to an undiagnosed illness is granted.  

Service connection for a disability manifested by right ankle 
and foot pain is granted.  

An initial evaluation of 30 percent for the service-connected 
headaches is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation of 30 percent for the service-connected 
gastroesophageal reflux disease (GERD) is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The veteran contends that he has sinusitis, hives and 
urinary, residuals of a heat rash, a disability manifested by 
upper extremity numbness, and hepatitis that originated in, 
or is otherwise related to, service.  

He also contends that the initial evaluations assigned his 
service-connected sleep apnea, lower back disorder, and left 
knee disability do not accurately reflect the severity of 
those disorders.  

Turning first to his claimed sinusitis disorder, the service 
medical records show treatment for sinusitis.  

The veteran underwent VA examinations in December 1999, 
December 2003, and June 2004.  While sinusitis was diagnosed, 
none of the examiners addressed the etiology of the 
sinusitis.  

The Board consequently will remand the case for a VA 
examination which addresses the etiology of the veteran's 
claimed sinusitis.  

With respect to the claimed skin disorders, the service 
medical records document treatment for urinary, including 
heat-induced urinary on one occasion.  

He was examined by VA in October 1999, December 2003, and May 
2004.  The diagnoses included chronic urinary, post-
inflammatory hyperpigmentation of the groin area, dyshidrotic 
eczema, and keratosis pilaris.  

None of the examiners addressed whether residuals from the 
service heat rash were present, or whether any identified 
skin disorder was etiologically related to service.  Further 
VA examination therefore is required.  

In addition, the veteran believes his skin disorders are due 
to an undiagnosed illness.  Although the April 1999 remand 
instructed the RO to consider the law and regulations 
pertaining to undiagnosed illnesses, this has not been 
accomplished.  

As to the claimed upper extremity numbness, service medical 
records show complaints in January 1996 of numbness affecting 
both hands, and pain affecting both arms; he was prescribed 
wrist splints for possible carpal-tunnel related problems.  

At his June 1998 hearing, the veteran made clear that he was 
seeking service connection for the underlying neuropathy 
disorder affecting his arms.  

A September 2002 VA examiner, believing that a diagnosis of 
carpal tunnel syndrome had already been established, 
diagnosed bilateral carpal tunnel syndrome.  

Another September 2002 VA examiner noted that past 
electrodiagnostic studies did not show carpal tunnel 
syndrome, but rather showed bilateral ulnar entrapment at the 
elbows.  The examiner diagnosed bilateral ulnar neuropathy, 
with no evidence of carpal tunnel syndrome.  

A December 2003 examiner determined that the veteran did not 
have carpal tunnel syndrome, but did have bilateral ulnar 
neuropathy secondary to entrapment at the elbows.  

As indicated above, it is unclear whether the veteran's 
claimed upper extremity numbness is due to carpal tunnel 
syndrome, or to ulnar nerve entrapment.  Regardless, none of 
his examiners addressed any relationship of his disorder to 
service.  For this reason, the Board will remand the issue 
for further development.  

With respect to hepatitis, the service medical records show 
that he was diagnosed with alcohol-related hepatitis after 
the incidental discovery of elevated liver enzymes.  

VA and private treatment reports on file indicate that 
alcoholic hepatitis has been excluded as a diagnosis; the 
working diagnosis is non-alcoholic steatohepatitis (NASH).  
NASH was confirmed by liver biopsy, and he continues to 
demonstrate elevated liver enzymes.  A private examination in 
October 2001 noted a history of non-alcoholic liver 
cirrhosis.  
 
The April 1999 Board remand requested a VA medical opinion as 
to whether the current liver disease was related to the 
hepatitis attributed to alcohol in service.  

An October 2002 VA examiner noted that recent liver function 
tests were normal, and diagnosed NASH.  

A May 2004 examiner acknowledged the biopsy-proven NASH, but 
noted that the treating physicians had not linked it to 
service.  

In a May 2005 addendum, another physician reviewed the 
October 2002 examination report, and stated, without 
explanation, that any relationship of the current NASH to the 
hepatitis attributed in service to alcohol was speculative.  

The May 2005 VA physician notably provided no rationale for 
his opinion, and did not address the evidence (such as the 
liver function tests after service) suggesting that the 
hepatitis in service may not have been alcohol-related.  In 
the Board's opinion, another VA examination is required.  

Turning to the claim for a higher rating for sleep apnea, the 
record shows that he underwent corrective surgery for the 
disorder in service.  

The post-service medical records prior to 1999 show 
complaints of insomnia, fatigue, dozing when sitting, and 
apneic spells.  He denied using a continuous airway pressure 
(C-PAP) machine.  A sleep study in 1998 suggested the absence 
of sleep apnea.  

The Board's April 1999 remand requested that a VA examiner 
make specific findings as to factors relevant to rating sleep 
apnea, with appropriate testing.  

VA examiners in December 1999 and September 2002 did not 
provide the requested findings or order appropriate studies, 
relying on the March 1998 sleep study, and a December 1999 VA 
neurology clinic entry which did not recommend another sleep 
study.  

An October 2002 VA examiner noted a confirmed diagnosis of 
obstructive sleep apnea, indicated that the veteran had been 
recommended for a BI-PAP device, and stated there was no 
history of respiratory failure or required supplemental 
oxygen.  

Subsequent treatment records show that mild sleep apnea was 
demonstrated on sleep study in February 2005, and that he was 
issued a C-PAP machine in April 2006.  The records show he 
has other non-service connected sleep disorders, including 
narcolepsy.  

Given that the above examinations did not fully comply with 
the Board's instructions, and as the record reflects the 
presence of other sleep disorders in addition to sleep apnea, 
the Board finds that further VA examination is required.  

Turning to the lower back disorder, the Board notes that, 
effective September 23, 2002, intervertebral disc syndrome 
(IVDS) can be evaluated based on the total duration of 
incapacitating episodes over the past 12 months.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were amended.  Under the 
new criteria, an IVDS is rated either under the general 
rating formula for diseases and injuries of the spine or 
under the formula for rating IVDS based on incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

The VA examiners have not addressed the presence or frequency 
of any incapacitating episodes associated with the veteran's 
lower back disorder.  Nor have they adequately addressed any 
function impairment due to factors such as pain.  The Board 
will consequently remand the lower back claim for further 
examination.  

With respect to the left knee disorder, the April 1999 remand 
requested VA examination with instructions that the examiner 
identify any objective evidence of pain or functional loss 
due to pain associated with the disability.  The examiner was 
also instructed to determine whether, and to what extent, the 
left knee exhibits weakened movement, excess fatigability, or 
incoordination.  

The veteran was thereafter examined in January 2000 and June 
2004.  Neither examination adequately addressed functional 
impairment from the above factors.  

The June 2004 examiner in particular specifically noted 
weakened movement, excess fatigability and incoordination in 
the left knee, with pain limiting left knee function.  He did 
not, however, address the actual resulting functional 
impairment, or otherwise explain the extent of any weakened 
movement, excess fatigability, and incoordination.  

Further examination of the left knee therefore is required.  

The April 1999 remand requested that the RO obtain the 
reports of Persian Gulf Registry examinations the veteran 
purportedly underwent in March 1998 and July 1999.  

The record shows that when the RO requested the referenced 
examination reports, the responding VA medical center merely 
sent volumes of medical records, none of which included the 
requested examination reports.  Importantly, the facility did 
not indicate whether the examination reports were 
unavailable, despite the RO's request for such confirmation.  

In June 2006, the veteran pointed out that the medical 
records received were computerized, and argued that the 
examination reports at issue were handwritten and had not 
been scanned in to the computerized records database.  

Given the veteran's allegation, the Board will again request 
that the RO attempt to obtain the referenced examination 
reports.  

In light of the above, the Board concludes that further 
development is warranted.  Accordingly, the remaining issues 
are REMANDED to the RO for the following actions:  

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

In any event, the RO should attempt to 
obtain the reports of the March 3, 1998 
and July 22, 1999 Persian Gulf Registry 
examinations of the veteran.  If those 
reports are not available, the RO should 
ensure that a notation to that effect is 
secured from the appropriate medical 
facility(ies).  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
urinary, hives, and residuals of a heat 
rash.  The claims folders, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

If the examination results in a clinical 
diagnosis of any disorder associated with 
the veteran's claimed urinary,  hives, or 
residuals of heat rash, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
such disorder originated during the 
veteran's active duty or is otherwise 
etiologically related to service.  If 
such a diagnosis can not be rendered, the 
examiner should nevertheless identify all 
signs and symptoms of any currently 
present skin disorder, and include a 
discussion concerning the duration of the 
disorder.  The rationale for all opinions 
expressed should also be provided.  

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present sinusitis.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folders must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present acquired 
sinusitis is etiologically related to the 
veteran's period of service.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

5.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
wrist and hand numbness and aching.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
requested study.  With respect to any 
disorder identified as accounting for the 
symptoms of wrist and hand numbness and 
aching, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
period of service.  A complete rationale 
for any opinion expressed must be 
provided.  

6.  The RO should schedule the veteran 
for a comprehensive VA internal 
examination to determine the nature and 
etiology of the claimed liver disorder.  
All indicated tests, must be conducted.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current liver disability, diagnosed as 
NASH, is related to the veteran's 
hepatitis documented in service, or to 
any other incident in service.  A 
complete rationale for any opinion 
expressed must be provided.  

7.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected sleep 
apnea.  The claims files must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should conduct any tests deemed 
necessary to determine the correct type 
of sleep apnea syndrome(s), i.e., 
obstructive, central, or mixed, which are 
affecting the veteran.  The examiner is 
also requested to conduct any tests 
deemed necessary to determine whether 
sleep apnea:  (a) causes chronic 
respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires 
tracheostomy; (b) requires the use of a 
breathing assistance device such as a 
continuous airway pressure (C-PAP) 
machine; (c) causes persistent daytime 
hypersomnolence; or (d) is asymptomatic 
but with documented breathing related to 
a sleep disorder.  

To the extent possible, the examiner must 
distinguish the manifestations of the 
veteran's sleep disorder from those of 
any nonservice-connected sleep disorder 
present, including narcolepsy.  

8.  The RO should schedule the veteran 
for comprehensive VA examination to 
determine the current severity of his 
service-connected low back and left knee 
disabilities.  All indicated tests, 
including range of motion studies in 
degrees, must be conducted.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
requested study.  

Tests of joint motion against varying 
resistance must be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner must assess the extent of any 
pain.  The examiner must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically 
indicate, with respect to any 
degenerative disc disease found, whether 
the veteran has experienced periods of 
acute signs and symptoms due to an 
intervertebral disc syndrome (IVDS) that 
required physician-prescribed bed rest 
and treatment by a physician (aka 
"incapacitating episodes") over the 
past 12 months.  If so, the examiner must 
identify the total duration of any 
incapacitating episodes over the past 12 
months.  The examiner must identify the 
signs and symptoms resulting from IVDS 
that are constantly present, or nearly 
so.  The examiner should set forth 
findings relative to any neurologic 
impairment evident from the veteran's 
IVDS.  Any abnormal sciatic, peroneal, 
popliteal or other nerve abnormalities 
due to IVDS should be described in detail 
and the degree of paralysis, neuritis or 
neuralgia (if any) should be set forth 
(i.e. mild, moderate, severe, complete).  

The examiner should also provide an 
opinion as to the impact of the veteran's 
lower back and left knee disorders on his 
employability.  The rationale for all 
opinions expressed must be provided.  The 
claims files must be made available to 
and reviewed by the examiner.  

9.  The RO must then readjudicate the 
issues on appeal.  In readjudicating the 
left knee claim, the RO should determine 
whether separate evaluations are 
warranted in accordance with VAOPGCPREC 
23-97, and VAOPGCPREC 9-2004.  With 
respect to the lower back and left knee 
disorders, the RO should determine 
whether this case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC), which should include 
citation to the former and current 
versions of 38 U.S.C.A. §§ 1117 and 1118, 
and 38 C.F.R. § 3.317, as well as to the 
amended criteria for evaluating diseases 
and injuries of the spine.  The veteran 
should be given an opportunity to respond 
to the Supplemental Statement of the Case 
as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


